Title: Jonathan Williams, Jr., to the American Commissioners, 16 December 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes Decemr 16. 1777
My last to Mr. Dean in answer to his of the 8th. informed you that I intended to go to Painbeuf, to give you a fuller account of the Lion, but various affairs have prevented. I have now ordered every article that relates to that Ship to be collected and sent on board with the utmost dispatch and by the end of this Week I intend she shall be compleat in everything except Poultry Vegetables and such Provision as spoil by keeping. The same Lighter will also carry down the last Bale or Cask that is to go on board her. You know her Situation, her sailing therefore will depend on what passes with you, for all I can say on this Subject I refer you to my last. Let appearances be as rigorous as they please, if they give but a private indemnification We will rub through all the Forms; or what will be better, please to obtain a private permission to dispense with the late orders.
As to Mr. Montieus Vessells I have sent a lighter load on board of each, the Chalotais is almost full. When she and the Lion are compleat the Mercury shall take all the remainder, but here we are again in Difficulties and if you don’t succeed in some way or other we shall be obliged to unload both these Ships to take the Arms out. I have already mentioned the Ranger and the manner in which Mr. Morris has arranged matters with me. This Ship will want many Supplies particularly Ballast, for which I propose Lead instead of Iron tho’ more costly. My Reason is because Iron is to be had in many parts of our Country and lead is not, therefore at a future Period the Ranger may afford a timely supply and, taking Iron in return, not injure herself. I beg you will please to say in answer to this whether or not I am to give these supplies and apply to you for what surplus Funds may be wanting. I doubt not your answer will be in the affirmative, tho’ I think the course of Business requires me to ask the Question. This Ship is now striped and will in a few days be carreened.
I send you inclosed the weight of several Bales of Mr. Montieus Cloathing. I could not weigh an equal quantity of Mr. Sabatiers to make the Comparison they being almost all on board and of the few Casks that remains none have the different Sizes distinguished: The weight of the Bales was taken in presence of Mr. Peltier. I have the honour to be very Respectfully Gentlemen Your most obedient and most humble Servant
Jona Williams J
The Honble The Commissioners of the United States
 
Addressed: The Honble / The Commissioners of the / United States
Notations in different hands: Decemr. 16th 1777 J Williams Letter / Jonan. Williams to Honble Comrs. U. S. (16 Decr. 1777) / Montieu, Lion &c The Commissioners to supply him money for the commercial agency.
